Ponorable James A. Doherty          Opinion No. M-336
County Attorney
San Augustine County                Re: Construction of Article
Box 622                                 42.12, Vernon's Code of
San Augustine, Texas 75972              Criminal Procedure, as
                                        the same relates to
                                        qualifications and em-
                                        ployment of adult pro-
Dear Mr. Doherty:                       bation officers.
     This is in response to your inquiry of December 9, 1968,
wherein you request the opinion of this office on the following
two questions:
     1. Are the qualifications [of adult probation
        officers] contained in Article 42.12, Section
        10, Texas Code of Criminal Procedure, manda-
        tory in a judicial district wherein each of
        the counties have a population less than
        fifty-thousand persons.
     2.   Should probation officers employed in accord
          with Article 42.12 of the Texas Code of
          Criminal Procedure be employed as district
          probation officers or should there be separate
          probation departments in each of the counties
          comprising the judicial district, with their
          salaries and expenses to be paid from the
          county by which they are employed.
     In examining Section 10 of Article 42.12 of the Code of
Criminal Procedure, we are unable to find any provision
authorizing the appointment of probation officers for any
area less than the judicial district served by the court
making such appointment. It is therefore our opinion that
the following three consequences must flow from this statute:
     (1) ~11 probation officers must be qualified by that
portion of the first paragraph of Section 10 which states:



                         - 1652 -
Don. James   A.   Doherty, Page   2     (M-336)



    "Only those persons who have successfully com-
    pleted education in an accredited college or
    university and two years full time paid em-
    ployment in responsible probation or correctional
    work with juveniles or adults, social welfare
    work, teaching or personnel work: or persons
    who are licensed attorneys with experience in
    criminal law: or persons who are serving in such
    capacities at the time of the passage of this
    Article and who are not otherwise disqualified
    by Section 31 of this Article, shall be eligible
    for appointments as probation officers; providing
    that additional experience in any of the above
    work categories may be substituted year for year
    for the reauired collecreeducation. with a maxi-
                                                   %,




     Since the statute does not provide for county proba-,
tion officers as such, the underlined proviso in the above
quoted portion of the statute must be treated as inappli-
cable, except in those instances when a one-county judicial
district contains less than fifty thousand population. There
are several one-county judicial districts with a population
of less than fifty thousand.
     (2) Probation officers must be employed as district
officers. However, there seems to be nothing in the statute
to prohibit a district judge (or judges) 'fromassigning a
arobation officer to work in a specific county or counties
provided that each county in the district receives the
services of one or more probation officers.
     (3) All expenses incliding salaries must be paid from
the funds of the various counties in the district, propor-
tioned to the population of such counties. There is no
authorization for an individual county to pay the expenses
of the probation services rendered to such county without
regard to the other counties in the district.



                             - 1653 -
_   ..   .




    Hon. James A. Doherty, Page 3      @l-336)


                        SUMMARY
             Adult probation officers are district
             officers and must be qualified as set
             forth in Article 42.12, Section 10,
             Texas Code of Criminal Procedure. The
             expenses of the adult probation office
             must be prorated among the various
             counties in the district according to
             population.




    Prepared by Howard M. Fender       "
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Xerns Taylor, Chairman
    George Xelton, Vice Chairman
    Tom Bullington
    Robert Owen
    Ralph Rash
    Bob Lattimore

    W. V. Geppert
    STAFF LEGAL ASSISTANT




                            - 1654 -